DISMISS; and Opinion Filed July 8, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00603-CR

                           TRENT ALLEN HACKNEY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-71353-Q

                              MEMORANDUM OPINION
                           Before Justices Fillmore, Evans, and Lewis

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

140603F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

TRENT ALLEN HACKNEY, Appellant                    On Appeal from the 204th Judicial District
                                                  Court, Dallas County, Texas
No. 05-14-00603-CR         V.                     Trial Court Cause No. F13-71353-Q.
                                                  Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                      Fillmore, Evans, and Lewis.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 8th day of July, 2014.